DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach (US 2002/0054465).
Regarding Claim 1, Gerlach discloses an apparatus (Figures 1-10) comprising: 
a first terminal configured to be coupled to a substation load connection (a first terminal comprising connection to 16, 17 coupled to an electrical load powered by an AC power distribution system having at least one branch circuit, Figures 1-2, 4-7, 9, Abstract); 
a second terminal configured to be coupled to the ground line of the piece of electrical equipment powered by the substation (a second terminal comprising ground line connection to 18, Figures 1-2, 4-7, 9); and 
at least one voltage-dependent resistance device (comprising 41, 42, Figures 1-2, 4-7, 9) configured to be coupled between the first and second terminals (Figures 1-2, 4-7, 9).  
Gerlach does not specifically disclose the first terminal being configured to be coupled to a substation ground mat for the substation and the second terminal being configured to be coupled to a safety ground mat for the piece of electrical equipment powered by the substation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the terminals of the apparatus of Gerlach, to be coupled between any two connection points, including two ground connections/devices in the same electrical system, to provide surge protection during a surge event at either of the connections and providing isolation/high impedance path during normal operation (Gerlach, Paragraph 3). 
Claim 2, Gerlach discloses the apparatus of Claim 1, wherein the at least one voltage-dependent resistance device comprises at least one metal oxide varistor (MOV) (41, 42 are MOVs, Figures 1-2, Paragraph 28, “…..surge protection device (SPD) such as (MOVs) metal oxide varistors 41 and 42”).
Regarding Claim 3, Gerlach discloses the apparatus of Claim 2, wherein the at least one MOV comprises: a first MOV having a first breakdown voltage (41, Figures 1-2); and a second MOV coupled in series with the first MOV and having a second breakdown voltage (42 in series with 41, Figures 1-2) less than or equal to the first breakdown voltage (41, 42 are MOVs of same type having same characteristics including breakdown voltage, Paragraph 44, Table 1, line 1).
Regarding Claim 4, Gerlach discloses the apparatus of Claim 3, wherein the second MOV is configured to be bypassed while the first MOV is coupled between the first and second terminals (41 conducts between 16, 18 bypassing 42, Figures 1-2).
Regarding Claim 5, Gerlach discloses the apparatus of Claim 1, further comprising at least one circuit interruption device (comprising 38, 39, Figures 1-2) coupled in series with the at least one voltage-dependent resistance device (38, 39 in series with 41, 42, Figures 1-2).
Regarding Claim 6, Gerlach discloses the apparatus of Claim 5, wherein the at least one circuit interruption device comprises a current-responsive circuit interruption device (38, 39 being fuse device that are current responsive circuit interruption device, Figures 1-2).
Claim 7, Gerlach discloses the apparatus of Claim 6, wherein the current-responsive circuit interruption device comprises a fuse (38, 39 comprises fuse, Figures 1-2, Paragraph 28, “…..a pair of fuses 38 and 39”).
Regarding Claim 8, Gerlach discloses the apparatus of Claim 6, further comprising an indicator device (comprising 23, Figures 1-2, 4-10) configured to be triggered by the current-responsive circuit interruption device (Paragraph 26, visual indicator 23 preferably comprises a long life A.C. LED of a readily visible and appropriate color such as green to indicate when circuit 11 is energized and operating properly.…. the logic could readily be inverted and a visual indicator 23 in a color such as orange or red provided to be energized only in the event of a malfunction…”).
Regarding Claim 9, Gerlach discloses the apparatus of Claim 6, wherein the at least one circuit interruption device further comprises a disconnect switch (comprising 44, 45, Figure 1) coupled in series with the current-responsive circuit interruption device (44, 45 coupled in series with 35, 39, Figures 1-2).
Regarding Claim 10, Gerlach discloses an apparatus (Figures 1-10) comprising: 
an enclosure (comprising 12, Figures 1-10); 
a first terminal configured to be coupled to the ground line of the piece of electrical equipment powered by the substation (a second terminal comprising ground line connection to 18, Figures 1-2, 4-7, 9); 
a second terminal configured to be coupled to the ground line of the piece of electrical equipment powered by the substation (a second terminal comprising ground line connection to 18, Figures 1-2, 4-7, 9); and 

at least one varistor (comprising 41, 42, Figures 1-2) mounted in the enclosure 41, 42 in the enclosure 12, Figure 1-2); and 
a fuse (comprising 38, 39, Figures 1-2) mounted in the enclosure and coupled in series with the at least one varistor between the first and second terminals (38, 39 in 12 and coupled in series with 41, 42 between 16, 17 and 18, Figures 1-2).
Gerlach does not specifically disclose the first terminal being configured to be coupled to a substation ground mat for the substation and the second terminal being configured to be coupled to a safety ground mat for the piece of electrical equipment powered by the substation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the terminals of the apparatus of Gerlach, to be coupled between any two connection points, including two ground connections/devices in the same electrical system, to provide surge protection during a surge event at either of the connections and providing isolation/high impedance path during normal operation (Gerlach, Paragraph 3). 
Regarding Claim 11, Gerlach discloses the apparatus of Claim 10, wherein the at least one varistor comprises at least one metal oxide varistor (MOV) (41, 42 are metal oxide varistor, Figures 1-2, Paragraph 28, “…..surge protection device (SPD) such as (MOVs) metal oxide varistors 41 and 42”).
Regarding Claim 12, Gerlach discloses the apparatus of Claim 11, wherein the at least one MOV comprises: a first MOV having a first breakdown voltage (41, Figures 1-2); and a second MOV coupled in series with the first MOV and having a second 
Regarding Claim 13, Gerlach discloses the apparatus of Claim 10, further comprising an indicator device (comprising 23, Figures 1-2, 4-10) mounted in the enclosure and configured to be triggered by the fuse (Figures 1, 4-6).
Regarding Claim 14, Gerlach discloses the apparatus of Claim 13, wherein the indicator device comprises a contact set configured to be actuated by a striker of the fuse (contact set comprising connection to 47, 36, Figure 1, comprising plug 32 connection via 28, 29, Figure 2).
Regarding Claim 15, Gerlach discloses the apparatus of Claim 10, further comprising a disconnect switch (comprising 44, 45, Figure 1) mounted in the enclosure and coupled in series with the fuse and the at least one varistor (44, 45 coupled in series with 35, 41 39, 42, Figure 1).
Regarding Claim 16, Gerlach discloses the apparatus of Claim 10, wherein the enclosure is configured to be installed at the substation (Figure 9).
Claim 17 basically recites a method corresponding to the apparatus of Claim 1.  Therefore, Claim 11 is rejected at least for the same reasons as for Claim 1. 
Regarding Claim 18, Gerlach discloses the method of Claim 17, wherein the at least one voltage-dependent resistance device comprises at least one varistor (41, 42 are metal oxide varistor, Figures 1-2, Paragraph 28, “…..surge protection device (SPD) such as (MOVs) metal oxide varistors 41 and 42”).
Claim 19, Gerlach discloses the method of Claim 18, further comprising connecting a fuse in series with the at least one varistor (fuse 38, 39 in series with 41, 42, Figures 1-2).
Regarding Claim 20, Gerlach discloses the method of Claim 19, further comprising coupling an indicator device to the fuse (indicator device comprising 23 coupled to fuse 38, 39, Figures 1-2, 4-9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 4/17/2021